Exhibit 12 LACLEDE GAS COMPANY SCHEDULE OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Fiscal Year Ended September 30, (Thousands of Dollars) Income before interest charges and income taxes $ Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) Total Earnings $ Interest on long-term debt $ Other Interest Add: One third of applicable rentals charged to operating expense (which approximates the interest factor) Total Fixed Charges $ Ratio of Earnings to Fixed Charges
